
	

114 S1991 IS: Permanent Department of Veterans Affairs Choice Card Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1991
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. McCain introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To eliminate the sunset date for the Choice Program of the Department of Veterans Affairs, to
			 expand eligibility for such program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Permanent Department of Veterans Affairs Choice Card Act of 2015.
		2.Expansion of Choice Program of Department of Veterans Affairs
			(a)Elimination of sunset
 (1)In generalSection 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (A)by striking subsection (p); and (B)by redesignating subsections (q), (r), (s), and (t) as subsections (p), (q), (r), and (s), respectively.
 (2)Conforming amendmentsSuch section is amended— (A)in subsection (i)(2), by striking during the period in which the Secretary is authorized to carry out this section pursuant to subsection (p); and
 (B)in subsection (p)(2), as redesignated by paragraph (1)(B), by striking subparagraph (F). (b)Expansion of eligibility (1)In generalSubsection (b) of such section is amended to read as follows:
					
 (b)Eligible veteransA veteran is an eligible veteran for purposes of this section if the veteran is enrolled in the patient enrollment system of the Department of Veterans Affairs established and operated under section 1705 of title 38, United States Code, including any such veteran who has not received hospital care or medical services from the Department and has contacted the Department seeking an initial appointment from the Department for the receipt of such care or services..
 (2)Conforming amendmentsSuch section is amended— (A)in subsection (c)(1)—
 (i)in the matter preceding subparagraph (A), by striking In the case of an eligible veteran described in subsection (b)(2)(A), the Secretary shall, at the election of the eligible veteran and inserting The Secretary shall, at the election of an eligible veteran; and
 (ii)in subparagraph (A), by striking described in such subsection and inserting of the Veterans Health Administration; (B)in subsection (f)(1), by striking subsection (b)(1) and inserting subsection (b);
 (C)in subsection (g), by striking paragraph (3); and (D)in subsection (p)(2)(A), as redesignated by subsection (a)(1)(B), by striking , disaggregated by— and all that follows through subsection (b)(2)(D).
 (c)Effective dateThe amendments made by this section shall apply with respect to hospital care and medical services furnished under such section on and after the date that is 90 days after the date of the enactment of this Act.
			
